Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 40-75) in the reply filed on 02/08/2021 is acknowledged. The traversal is on the ground(s) that Group I and Group II (claims 76-78) shares the same technical features and Dyrlund fails to disclose these features. This is not found persuasive because Dyrlund discloses the cross-head die assembly includes: an inlet section (i.e. majorly holding the cord guide) having an inlet for communicating flow from the extruder to one or more flow channels formed in a support block; and an outlet, a removably mounted die located at the outlet and in fluid communication with the one or more flow channels; the support block further comprising an interior slot extending from a first side of the support block to an outlet passageway; a removable cassette (for the cord guide) positioned in the interior slot (the insertion slot) (ABSTRACT). These technical features are disclosed in both claims 40 and 76. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 52 is objected to because of the following informalities:
In claim 52, line 5, ‘first holding member’ should read “the first holding member”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 40-46, 50, 52-53, 58-59, 68-69, 73-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyrlund et al (US 2016/0176096).
Regarding claim 40, Dyrlund discloses that, as illustrated in Figs. 1, 4 and 9, an extruder system (Fig. 1) for extruding cord reinforced extrudate (Fig. 1, item 120), the extruder system comprising:
an extruder head (Fig. 1, item 100) with one or more flow channels (Fig. 4, items 202, 204, 170 and 180) for receiving an extrusion material from an extruder (Fig. 1, item G); 
a die (Fig. 4, item 200) for receiving the extrusion material (from the extruder G) from the one or more flow channels (for example, in Fig. 4, item 204), and a cord guide (Fig. 9, item 400 (the cassette)) for guiding cords (Fig. 1, item 110) side-by-side in a cord plane (as shown) into the die,
wherein the extruder head is provided with an insertion slot (Fig. 4, item 402) that extends in an insertion direction (as shown) parallel to the cord plane through the extruder head,

wherein the die and the cord guide are insertable (as shown in Fig. 4) in the insertion direction (as shown in Fig. 4 ) from a position completely outside of the insertion slot into a die position downstream (i.e. the position where the profile die 200 is located in Fig. 4) of the flow area and a cord guide position upstream (i.e. the position where the cassette 400 (or the cord guide) is located) of the flow area, respectively (as shown in Fig. 4), with respect to the insertion direction , and
wherein the die and the cord guide are arranged to be connected such that the die and the cord guide are simultaneously insertable into the insertion slot (The nose 460 of the cassette is positioned adjacent the die assembly 200. As shown in Figs. 4 and 13, the rear face 201 of the die 200 has angled passageways 204 for communicating elastomer through the die outlet hole 202. The die assembly 200 further includes an insert 500 which is removably mounted in a slot 504 of the die assembly ([0055], lines 1-6)).
Regarding claim 41, Dyrlund discloses that, in the extruder system the extruder head is provided with an interior surface (see label of the interior surface of the insertion slot 402 in attached annotated Figure I) that defines the insertion slot,
wherein the die (Fig. 13A, item 200) is provided with a first slide surface (see label of the first slide surface in attached annotated Figure II) and a second slide surface (see label of the second slide surface in attached annotated Figure II) extending parallel to and on opposite sides of the cord plane and wherein the cord guide is provided with a third slide surface (see label of the third slide surface in attached annotated Figure I) and a fourth slide surface (see label of the 

    PNG
    media_image1.png
    666
    594
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 9 in the teachings of Dyrlund)

    PNG
    media_image2.png
    442
    668
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 13Ain the teachings of Dyrlund)

Regarding claim 42, Dyrlund discloses that the extruder system comprises a holder (see label of the holder in attached annotated Figure III) for holding the die (see the relationship between the die assembly (200A and 200B) and the upper and lower walls 410, 412 (of the holder) in Fig. 4) with respect to the cord guide (see label of the cord guide in attached annotated Figure I or the nose 460 in Fig. 4). 

    PNG
    media_image3.png
    696
    649
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 3 in the teachings of Dyrlund)
Regarding claim 43, Dyrlund discloses that, in the extruder system the holder is directly connected to the cord guide (see the relationship of the die, the cord guide and the holder in attached annotated Figure III).
44, Dyrlund discloses that, in the extruder system the holder comprises a base (see label of the base in attached annotated Figure III) at the cord guide.
Regarding claims 45 and 52, Dyrlund discloses that, in the extruder system the holder comprises a first holding member and a second holding member (see labels of the first holding member and the second holding member in attached annotated Figure IV) that are arranged to extend from the base towards and alongside the die in the insertion direction at a first side and a second side (see attached annotated Figure IV), respectively, of the die in a transverse direction perpendicular to the insertion direction. Dyrlund discloses that, as illustrated in Fig. 10, the first holding member and the second holding member are connectable to the sides of the cord guide in a transverse direction perpendicular to the insertion direction.

    PNG
    media_image4.png
    854
    661
    media_image4.png
    Greyscale

Annotated Figure IV (based on Fig. 10 in the teachings of Dyrlund)

Regarding claims 46 and 53, Dyrlund discloses that, in the extruder system the die (see labels of the die core and the die assembly in attached annotated Figure IV) is mountable to the holder in a mounting direction opposite to the insertion direction (as shown in attached annotated Figure IV). 
Regarding claim 50, Dyrlund discloses that, in the extruder system the first holding member and the second holding member (see labels of the first holding member and the second holding member in attached annotated Figure IV) are provided with one or more mating surfaces which are arranged to abut the die (as shown in Fig. 3) in the insertion direction and which are spaced apart from the cord guide in the insertion direction to form the flow area (for example the angled passageways 204 as illustrated in Fig. 3) between the die and the cord guide. 
Regarding claims 58-59, Dyrlund discloses that, as illustrated in Fig. 13A (also see attached annotated Figure II), fasteners 507 (the first coupling element) are jacking screws to assist to assist in pressing the insert 500 (the die core) out of the die assembly  for cord changing. The insert has a front sealing edges 510 (the abutment surface; see label of the abutment surface in attached annotated Figure II) that is positioned in the insert slot 504. The insert 500 functions to seal the die edges to prevent leakage, particularly near the edges of the die. As pressure (elastomer material from the extruder) increases in the die assembly, the insert is pushed further (i.e. having a movement) into the die, resulting in the insert sealing edge 510 forming a seal with the dire edges 220 located around the outlet hole 202 ([0055], lines 8-16). Thus, Dyrlund discloses that, the extruder system further comprises a first coupling element 
Regarding claim 68, Dyrlund discloses that, as illustrated in Figs. 4 and 10, in the extruder system the die (the insert 500 (the die core)) the cord guide (the nose 460 with the upper and lower outer contoured surfaces 461 and 465) have a die height and a cord guide height, respectively, in a direction normal to the cord plane, wherein the die height is smaller than the cord guide height (as shown). 
Regarding claim 69, Dyrlund discloses that, as illustrated in Figs. 4 and 10, in the extruder system the insertion slot has a first slot height and a second slot height at the die position (the insert 500) and the cord guide (the nose 460 with the upper and lower outer contoured surfaces 461 and 465) position, respectively, in a direction normal to the cord plane, wherein the first slot height is smaller than the second slot height (determined by the height of the die and the cord guide, respectively) (as shown).
Regarding claim 73, Dyrlund discloses that, as illustrated in Fig. 3, in the extruder system the one or more flow channels (Fig. 3, items 170, 180 and 204) comprises a first flow channel (for example item 170 in Fig. 3) that debouches into the flow area (the channels 204 and 202 in Fig. 3) from a first side of the cord plane and a second flow channel (for example item 180 in Fig. 3) that debouches into the flow area from a second side of the cord plane opposite the first side.
74, Dyrlund discloses that, as illustrated in Fig. 3, in the extruder system the die (the insert 500) and the cord guide (the nose 460) are provided with a die inlet opening (as shown in Fig. 3) and a cord guide nose (the nose 460), respectively, that together form the flow area (Fig. 3, items 204 and 202) which is aligned with or connects to the first flow channel (Fig. 3, item 170) at the first side of the cord plane and the second flow channel (Fig. 3, item 180) at the second side of the cord plane when the die and the cord guide are in the die position and the cord guide position, respectively.
Regarding claim 75, Dyrlund discloses that, as illustrated in Fig. 3, in the extruder system a first cover (Fig. 3, item 172) is provided between the first extruder head member (Fig. 130, item 130) and the first clamping member (Fig. 3, item 150) and a second cover (Fig. 3, item 184) is provided between the second extruder head member (Fig. 3, item 140) and the second clamping member (Fig. 3, item 182) for sealing the first flow channel and the second flow channel, respectively, from the extruder head.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-49, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Dyrlund et al. as applied to claim 46 .
Regarding claim 47, Dyrlund discloses the first holding member and the second holding member for the cord guide and the die. However, Dyrlund does not explicitly disclose that the first holding member and the second holding member provide a first guiding element and a second guiding element, respectively and the die having a first mounting element and a second mounting element to match with them, respectively. In the same field of endeavor, extrusion die, Ible discloses that, as illustrated in Fig. 3, the ramps 51 are adapted to engage the lateral end portions of the insert 4 (cord guide). With the insert in place on the ramps 51, there is thus formed a pre-shaping channel 54 which constitutes the single avenue for extrusion rubber 55 to flow to the entry 46 to be joined with cords 56 (col. 3, lines 15-20). The features of the ramps 51 can be considered as the first mounting element and the second mounting element, respectively and the features of the lateral end portions of the insert 4 can be considered as the first guiding element and the second guiding elements, respectively. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyrlund to incorporate the teachings of Ible to provide that the first holding member and the second holding member provide a first guiding element and a second guiding element, respectively and the die having a first mounting element and a second mounting element to match with them, respectively. Doing so would be possible to achieve uniformity of rubberization and the maintenance of accurate cord-spacing in the strip or ply, as recognized by Ible (col. 1, lines 11-16).
Regarding claims 48-49, Dyrlund discloses that, in the extruder system the cord guide (Fig. 3, item 460) comprises a first cord guide member (see label of the first cord guide member in attached annotated Figure III) and a second cord guide member (see label of the second cord 
wherein one of the first cord guide member and the second cord guide member is directly connected to the holder (Fig. 3, item 400). 
	As illustrated in Fig. 12, Dyrlund discloses that the first guide member (461) and the second guide member (465) are integrated together and is arranged to be mounted between the holder and the die in the mounting direction. 
Dyrlund discloses the claimed invention except for separating the cord guide into the first guide member having a third mounting element and the second guide member having a fourth mounting element which are arranged to slidably engage the first guiding element and the second guiding element, respectively, in the mounting direction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Dyrlund and Ible, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of having easily accessing to the cord guide for maintaining.
Regarding claim 51, Dyrlund discloses that, in the extruder system the cord guide is provided with a cord guide nose (Fig. 3, item 460) that together with the die defines the flow area (Fig. 3, item 204),
wherein the first cord guide member (see label of the first cord guide member in attached annotated Figure III) and the second cord guide member (see label of the second cord guide member in attached annotated Figure III) are provided with first mating surfaces (Fig. 3, item 461) and second mating surfaces (Fig. 3, item 465), respectively, which are arranged to abut the .
 Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Dyrlund et al. as applied to claim 53 above, further in view of Ible (U.S Patent No. 4,300,878).
Regarding claim 54, Dyrlund discloses the first holding member and the second holding member for the cord guide and the die. However, Dyrlund does not explicitly disclose that the first holding member and the second holding member provide a first guiding element and a second guiding element, respectively and the die having a first mounting element and a second mounting element to match with them, respectively. In the same field of endeavor, extrusion die, Ible discloses that, as illustrated in Fig. 3, the ramps 51 are adapted to engage the lateral end portions of the insert 4 (cord guide). With the insert in place on the ramps 51, there is thus formed a pre-shaping channel 54 which constitutes the single avenue for extrusion rubber 55 to flow to the entry 46 to be joined with cords 56 (col. 3, lines 15-20). The features of the ramps 51 can be considered as the first mounting element and the second mounting element, respectively and the features of the lateral end portions of the insert 4 can be considered as the first guiding element and the second guiding elements, respectively. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyrlund to incorporate the teachings of Ible to provide that the first holding member and the second holding member provide a first guiding element and a second guiding element, respectively and the die having a first mounting element and a second mounting element to match with them, respectively and the first mounting element and the second mounting element are arranged to slidably engage .
 Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Dyrlund et al. as applied to claim 40 above, further in view of Ible (U.S Patent No. 4,300,878).
Regarding claims 55-57, Dyrlund discloses that, in the extruder system the cord guide (Fig. 3, item 460) comprises a first cord guide member (see label of the first cord guide member in attached annotated Figure III) and a second cord guide member (see label of the second cord guide member in attached annotated Figure III) which are arranged to be mated to each other on opposite sides of the cord plane (as shown in Figure III).
As illustrated in Fig. 12, Dyrlund discloses that the first guide member and the second guide member are integrated together (as shown). Thus, Dyrlund discloses that the cord guide comprises a first cord guide member and a second cord guide member which are indivisible (related to claim 57).   
Dyrlund discloses the claimed invention except for separating the cord guide into the first guide member and the second guide member which are arranged to be mated to each other on opposite sides of the cord plane. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Dyrlund and Ible, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of having easily accessing to the cord guide for maintaining.
Claims 60-62 and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Dyrlund et al. as applied to claim 41 above, further in view of Mixell et al. (U.S Patent No. 3,517,097).
Regarding claims 60 and 62, Dyrlund discloses that, as illustrated in attached annotated Figure II, the extruder system is provided the first slide surface and the second slide surface for the die (the die core 500). The edges 510 (of the insert 500) provides a sealing function especially pressure from elastomer material is on. 
However, Dyrlund does not explicitly disclose the first sealing element and the second sealing element for sealing the flow area from the interior surface downstream with respect to the insertion direction.
In the same field of endeavor, forming and curing continuous elastomeric strip, Mixell discloses that, as illustrated in the single Figure, annular seals 47 and 48 of a compressive material serve to prevent fluid leakage through the respective connections (col. 4, lines 23-25). As illustrated in the single Figure, the seals 47 and 48 are sealing gutters opening towards the interior surfaces. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyrlund to incorporate the teachings of Mixell to provide the first sealing element between the first sliding surface and the interior surface and the second sealing element between the second sliding surface and the interior surface and the first sealing element and the second sealing element are sealing gutters. Doing so would be possible reducing leakage in the extruder system.
61, the combination of Dyrlund and Mixell provides the sealing elements to the extruder system. However, the combination does not explicitly disclose the locations of the sealing elements such as that the sealing elements are located at less than half the die (the insert 500) length from the flow area when the die is in the die position. Apparently, where the positions of the sealing grooves are located and what the dimensions of the sealing grooves are designed are results effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the first sealing element and the second sealing element are located at less than half the die length from the flow area when the die is in the die position) as a result of routine optimization of the result effective variable of designing of the sealing elements in an effort to prevent leakage of fluid in the extruder system.
Regarding claim 64, Dyrlund discloses that, as illustrated in Fig. 17, the die insert 600 further includes two edge flow channels 620 formed in the corner between the lower face 612 and the wing shaped portion 616 of the die outer end 602. Each edge flow channel 620 forms a V shaped slit between the wing shaped portion 616 and the lower face 612. The opening of the edge flow channel faces the die outlet. The angled passageway 704 adjacent each edge flow channel 620 has an internal chamfer in each corner 710. Thus the edge flow channels 620 together with the chamfered corners 710 increase the flow area at the outer corners of the die. This increased flow area increases the rubber flow and reduced drag. Thus, Dyrlund discloses that, the die (the insert 600) is provided with a die outlet opening that forms the extrusion material into the extrudate and an accumulation recess (the edge flow channels 620 and the chamfered corners 710) that is located between the first slide surface and the die outlet 
Regarding claims 65 and 67, Dyrlund discloses that, as illustrated in attached annotated Figure I, the extruder system is provided the third slide surface and the fourth slide surface for the cord guide (the cassette 400). 
However, Dyrlund does not explicitly disclose the third sealing element and the fourth sealing element for sealing the flow area from the interior surface upstream with respect to the insertion direction.
In the same field of endeavor, forming and curing continuous elastomeric strip, Mixell discloses that, as illustrated in the single Figure, annular seals 47 and 48 of a compressive material serve to prevent fluid leakage through the respective connections (col. 4, lines 23-25). As illustrated in the single Figure, the seals 47 and 48 are sealing gutters opening towards the interior surfaces. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyrlund to incorporate the teachings of Mixell to provide the third sealing element between the third sliding surface and the interior surface and the fourth sealing element between the fourth sliding surface and the interior surface and the third sealing element and the fourth sealing element are sealing gutters. Doing so would be possible reducing leakage in the extruder system.
Regarding claim 66, the combination of Dyrlund and Mixell provides the sealing elements and the cord guide to the extruder system. However, the combination does not explicitly disclose the locations of the sealing elements (for example the third sealing element 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the third sealing element and the fourth sealing element are located at less than half the cord guide length from the flow area when the cord guide is in the cord guide position) as a result of routine optimization of the result effective variable of designing of the sealing elements in an effort to prevent leakage of fluid in the extruder system.
Claims 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Dyrlund et al..
Regarding claims 70-71, Dyrlund discloses that, as illustrated in Figs. 4 and 10, in the extruder system the die (the insert 500 (the die core)) the cord guide (the nose 460 with the upper and lower outer contoured surfaces 461 and 465) have a die height and a cord guide height, respectively, in a direction normal to the cord plane and correspondingly, the first slot for inserting the die has the first slot height and the second slot for inserting the cord guide has the second slot height, respectively. Dyrlund does not disclose that the heights of the die including the first slot and the cord guide including the second slot are equal. Apparently, the heights of the die including the first slot and the cord guide including the second slot are results effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the heights of the die including the .
  Claims 63 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Dyrlund et al. as applied to claim 40 above, further in view of Druet et al. (US 2008/0038392).
Regarding claim 63 and 72, Dyrlund discloses the extruder system including the die and the cord guide. 
However, Dyrlund does not disclose to apply an actuator to drive either the die or the cord guide. 
In the same field of endeavor, mobile die, Druet discloses that, as illustrated in Fig. 4, the mobile die 12 is set in motion by an actuator connected to the rear portion of the mobile die 12. The actuator passes through the central chamber 51 and the support 3, and comprises a front portion 13, an intermediate portion 15 and a head 17 as illustrated in Fig. 4 ([0039]). Further, Druet discloses that, as illustrated in Figs. 1-2 and 7, Fig. 2 shows the sheathing device in the so-termed “high speed” configuration. The mobile die 12 is moved upstream in the device and the internal portion of the mobile die fits around the end of the cord guide (Fig. 1, item 2), clear of the interior space of the central chamber 51 which then communicates directly with the inside of the outlet die 4. The mobile die 12 is neutralized ([0046]). Druet discloses that, as illustrated in Fig. 1, the front portion 13 of the actuator comprises a passage 14 which allows the material to circulate from the central chamber 51 to the interior volume of the mobile die through which the cord F passes when the device is operating and the mobile die is positioned in the “low speed” configuration. It is understandable that the actuator drives the 72). It is also understandable that in this position (“high speed” configuration) the die 12 and the cord guide 2 are retracted from the insertion slot in a retraction direction opposite to the insertion direction. Because in the retraction position ( or “high speed” configuration) of the mobile die 12 and the cord guide 2, material is cleared off through the mobile die 12 and directly communicates with the inside of the outlet die 4. That being said, during the mobile die 12 being moved upstream and fitting around the end of the cord guide 2, extrusion material is cut-off into the mobile die through flow channels. The edge feature (see label of sharp edge as a knife in attached annotated Figure V) of the mobile die 12 can be considered as a knife providing the function (cutting-off material).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyrlund to incorporate the teachings of Druet to provide the die is provided with a knife (edge) at the flow area (Fig. 2, item 51) that is arranged to cut-off extrusion material remaining in the flow area from the extrusion material in the one or more flow channels when the die and the cord guide are retracted from the insertion slot in a retraction direction opposite to the insertion direction. Doing so would be possible to improve the speed of extrusion, as recognized by Druet ([0015]).
    PNG
    media_image5.png
    276
    603
    media_image5.png
    Greyscale

Annotated Figure V (based on Fig. 7 in the teachings of Druet)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742